Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s changes to the specification filed 01/05/2022 are entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20140335322 A1) referred to as Luo herein after and further in view of Lee et al. (US 20200031704 A1) referred to as Lee herein after.
Regarding claim 1, Luo discloses forming cover glass from a glass sheet processing method, comprising:
providing a molding mold, wherein the molding mold includes a first female die (740) having a first cavity, a male die (710) having a first core (the upper portion of 710 in Fig 9), and a first molding block (lower portion of 710 in Fig 9), and a pressing block (720), a shape of the press block and female die matching a shape of the first core.

Luo does not disclose a slide block having an undercut molding surface, a pressing block (720) having a second cavity the undercut molding surface being a curved surface the first female die being sleeved at a periphery of the pressing block, the undercut molding surface on a side of the slide block abutting against an end portion of the bent portion, other side of the slide block abutting against the first female die, the first female die being pushed in a first direction from a side of the pressing block toward a side of the first male die such that the first female die pushes the slide block to make the undercut molding surface press the bent portion toward the first core of the first male die in a second direction, the bent portion forming, at an end of the first bent portion, a second bent portion bending in a direction of the first core, the second bent portion being a curved surface matching the undercut molding surface, a bending direction of the first bent portion being opposite to a bending direction of the second bent portion, the first direction being a mold clamping direction of the first female die and the first male die, the second direction being a direction perpendicular to the first direction.

Where Luo already discloses that the benefit of a three piece or four-six piece mold (or more) is known particularly beneficial for controlling the press bending the edge of a shaped glass sheet (may have more than two bends or curves) [0056] it would be obvious to one skilled in the art to attempt the curvature (over 90 degrees) desired in a cover glass as taught by Lee through the method and mold provided by Luo because a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. 
Alternatively stated; one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art Luo and the results of bending a glass sheet for a cover glass with a desired edge curvature would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  In order to achieve the shaped cover glass of Lee the mold of Luo would necessarily require an undercut portion. 
Additionally, as established above, the only difference between the combined teachings of Luo and Lee is the additional mold piece of the sliding block forcing the glass to assume the shape already known in the art as taught by Lee.  This would have been an obvious modification or expectation of success to one skilled in the art as discussed above, furthermore making pieces separable or rearrangements of parts for the same purpose of press bending a cover glass.
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose:

Luo provides reason to use additional mold pieces for more precise control of the flatness and curvature of the cover glass thus it would be obvious to on skilled in the art to provide an additional mold piece and rearranging to affect the desired curvature of Lee in the molding step as taught by Luo.

"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
Applicant argues the references separately.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by analyzing references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


	Applicant remarks that they believe the essential difference between Luo and the present claims is how to use the mold to form the three-dimensional glass article having an inverted structure, rather than the mold pieces.
This particular statement fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant goes on to state that Luo merely discloses choosing the amount of mold-pieces depending on the desired shape of the glass article.  
In response to this argument, Luo discloses the mold and motivation for one skilled in the art to choose the number of mold pieces depending on the desired shape of the article (confirmed by Applicant pages 3-5 of the remarks filed 01/05/2022).  As stated above Luo discloses forming a three-dimensional article for use as a cover glass or other electronic devices.  Lee discloses forming a three-dimensional article for use as a cover glass or other electronic devices of a shape with an inverted structure, thus it would be obvious to one skilled in the art to try using the mold of Luo and choose the desired number of mold pieces to make the shape of Lee with reasonable success.  A variety of citations from the MPEP as well as additional obvious statements are in the rejection of 10/07/2021 (included herein).  Applicant has failed to contest any other reason for combining Luo and Lee or provide unexpected results that would overcome all of the reasons that the teachings of Luo in view of Lee would yield the presently claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741